As filed with the Securities and Exchange Commission on November 27, 2009 Securities Act File No. 333-44568 Investment Company Act File No. 811-10085 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 12 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AmendmentNo.14 [X] (Check appropriate box or boxes.) HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(252)-972-9922 A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copies to: Jeffrey T. Skinner Kilpatrick Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101 Approximate Date of Proposed Public Offering:As soon as practicable after the Effective Date of this Amendment It is proposed that this filing will become effective:(check appropriate box) [ ]immediately upon filing pursuant to paragraph (b); [ ]on (date) pursuant to paragraph (b); [X]60 days after filing pursuant to paragraph (a)(1); [ ]on (date) pursuant to paragraph (a)(1); [ ]75 days after filing pursuant to paragraph (a)(2); or [ ]on (date) pursuant to paragraph (a)(2) of Rule 485. HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST CONTENTS OF REGISTRATION STATEMENT This registration statement consists of the following papers and documents: Cover Sheet Contents of Registration Statement Hillman
